Exhibit 10.1

O Y S T E R   P O I N T   M A R I N A   P L A Z A

Partial Lease Termination Agreement

THIS PARTIAL LEASE TERMINATION AGREEMENT (“Agreement”) is made and entered into
as of June 27, 2012, by and between KASHIWA FUDOSAN AMERICA, INC., a California
corporation (“Landlord”) and TRANSCEPT PHARMACEUTICALS, INC., a Delaware
corporation fka Novacea, Inc. (“Tenant”).

Recitals

A. Landlord or its predecessor and Tenant or its predecessor have heretofore
entered into that certain lease dated as of May 15, 2007 (the “Lease”) for
premises described as Suite 200 (the “Premises”), initially containing
approximately 25,288 rentable square feet, in the building located at 400 Oyster
Point Boulevard, South San Francisco, California (the “Building”), which forms
part of the office building complex commonly known as Oyster Point Marina Plaza
(the “Complex”).

B. The Lease has not heretofore been amended or assigned.

C. The Term of the Lease commenced on November 1, 2007, and in the absence of
this Agreement would have expired on October 31, 2012.

D. The parties mutually desire to terminate the Lease as to a portion of the
Premises, all on and subject to the terms and conditions hereof.

Agreement

Now therefore, in consideration of the mutual terms and conditions herein
contained and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1 EFFECTIVE DATE. This Agreement shall be effective as an executory contract
between the parties immediately upon their execution and delivery of the
Agreement to each other. The partial termination of the Lease provided for
hereunder shall become effective at 11:59 p.m. on June 30, 2012 (the “Effective
Date”). Except as expressly modified under this Agreement, the Lease shall
remain in full force and effect through its Expiration Date.

2 TERMINATION. Notwithstanding anything to the contrary in the Lease, the Term
of the Lease shall be deemed to have terminated and expired on the Effective
Date with respect to a portion of the Premises comprising approximately 18, 368
rentable square feet of space only as depicted on Exhibit C attached hereto and
incorporated herein by reference (the “Released Space”); provided, however, that
if Tenant shall violate any material provisions hereof, or if Tenant’s
representations herein shall be false in any material respect, Landlord shall
have the right to declare such termination null and void and to reinstate the
Lease, in addition to, and not in lieu of, any other rights or remedies that may
be available to Landlord. The Released Space shall be deemed to have been
surrendered by Tenant on the Effective Date, but Tenant shall nevertheless fully
comply with all obligations under the Lease with respect to the Released Space
through the Effective Date, including those provisions relating to the condition
of the Premises and removal of Tenant’s personal property upon expiration of the
Lease.

2.1 Condition Precedent. This Agreement is expressly conditioned upon Landlord’s
ability to enter into a two-year lease agreement with a new tenant for the
majority of the Released Space. If

 

Oyster Point Marina Plaza Lease Termination Agreement

Kashiwa Fudosan America, Inc. :: Transcept Pharmaceuticals, Inc.

 

   page 1 of 5    [Suite 200, 25,288 rsf]



--------------------------------------------------------------------------------

Landlord fails for any reason to enter into such a new lease agreement for the
Released Space on or before the Effective Date, this Agreement shall be null and
void and of no further force or effect, and the Lease shall continue in effect
through its Expiration Date fully as though the parties had never executed and
delivered this Agreement to each other.

2.2 Sublease Termination. Tenant acknowledges that BiPar Sciences (“BiPar”)
currently occupies the Released Space under the terms of a sublease agreement
between Tenant and BiPar dated as of March 24, 2009. Tenant further understands
and acknowledges that no privity of contract or estate exists between Landlord
and BiPar and therefore agrees that Tenant shall be responsible, at no charge or
cost to Landlord, for terminating the BiPar sublease and causing BiPar to vacate
the Released Space on or before the Effective Date of this Agreement (subject to
the provisions of ¶ 3.2 below) in order to effectuate the partial termination of
the Lease provided for hereunder. Notwithstanding anything to the contrary
herein or in the Lease, Tenant shall not be required to restore any improvements
or remove any telecom wiring in the Released Space in connection with the
partial termination of the Lease effected hereunder.

2.3 Continuation of Bay Area Bioscience Association Sublease. Tenant
acknowledges that a portion of the Premises comprising approximately 6,920
rentable square feet of space depicted on Exhibit C attached hereto (the “BayBio
Space”) is currently subleased to Bay Area Biosciences Association (“BayBio”)
under the terms of a sublease dated as of June 11, 2009. Upon the Effective Date
the BayBio Space shall be separately demised and denominated as Suite 221.
Tenant agrees that the Lease with respect to the BayBio Space shall continue in
full force and effect through the Expiration Date of the Lease. Notwithstanding
anything to the contrary herein or in the Lease, Tenant shall not be required to
restore any improvements or remove any telecom wiring in the BayBio Space upon
the expiration of the Term of the Lease.

3 DISPOSITION OF PROPERTY. Notwithstanding anything to the contrary contained in
the Lease, it is understood and agreed that Tenant shall remove from the
Released Space the improvements, fixtures, and equipment described in Exhibit A,
if such an Exhibit A is attached hereto. Tenant shall leave upon the Released
Space all other improvements, furniture, fixtures, and equipment, including
without limitation those items described in Exhibit B (collectively “Tenant’s
FFE”), and upon the Effective Date Tenant hereby transfers all right, title, and
interest in such items to Landlord on an “as-is, where-is” basis, fully as
though by bill of sale, and represents and warrants that Landlord and its
successors and assigns shall hold and enjoy the same free of claims by any other
party.

3.1 Tenant’s Furniture, Fixtures, & Equipment. In consideration of Landlord’s
agreement to permit the partial termination of the Lease effected under this
Agreement, Tenant agrees to transfer all its right, title, and interest in
Tenant’s FFE to Landlord by bill of sale on the Effective Date at no charge to
Landlord.

3.2 Temporary Use by Subtenant. Notwithstanding anything to the contrary herein,
Landlord agrees that BiPar shall be allowed to continue to utilize for its
current purpose on a temporary basis in portion of the Released Space
constituting the new Suite 212 (depicted on Exhibit C attached hereto) that will
be created on the Effective Date through July 31, 2012, at no charge to either
Tenant or BiPar.

 

Oyster Point Marina Plaza Lease Termination Agreement

Kashiwa Fudosan America, Inc. :: Transcept Pharmaceuticals, Inc.

 

   page 2 of 5    [Suite 200, 25,288 rsf]



--------------------------------------------------------------------------------

4 PAYMENTS AND AMENDMENTS. Tenant shall continue to pay all rentals and other
charges under the Lease through the Effective Date, all of which shall be
prorated on a per diem basis. Any undetermined charges may be billed to Tenant
when determined (and Tenant’s obligation to pay the same shall survive
termination of the Lease), or Landlord may reasonably estimate such charges and
require that Tenant pay the same within thirty (30) days after Landlord bills
the same, subject to adjustment after the actual charges have been determined.
Landlord and Tenant agree that Tenant shall not be required to pay a lease
termination fee in connection with the partial termination of the Lease agreed
hereunder.

4.1 Amendment of Base Rent. From and after the Effective Date, the Base Rent
shall equal the product of the Base Rent as set forth in the Lease, and a
fraction the numerator of which is the number of rentable square feet in the
BayBio Space, and the denominator of which is the number of rentable square feet
in the Premises (the “Leased Space Ratio”).

4.2 Amendment of Additional Rent. From and after the Effective Date, the
definition of “Tenant’s Pro Rata Share” in § 4.2(d) of the Lease shall be
modified such that references to the “Premises” shall be references to the
BayBio Space, and the Tenant’s Pro Rata Share set forth in the Table in the
Lease shall be adjusted accordingly.

5 MUTUAL RELEASES. In consideration of Landlord’s releasing Tenant from the
obligation to pay the balance of the rentals due under the Lease with respect to
the Released Space and executing this Agreement, and in consideration of
Tenant’s agreement to pay the amounts described in ¶ 4 above and of the
representations and other agreements herein contained, Landlord and Tenant
hereby release and forever discharge each other and their respective partners,
officers, directors, agents, trustees, beneficiaries, and employees of and from
any and all claims, liabilities, acts, damages, demands, rights of action, and
causes of action which each party ever had, now has, or in the future may have
against the other arising from or in any way connected with the Released Space
under the Lease or Landlord’s management or operation of the Building or Complex
with respect to the Released Space, except for those obligations and liabilities
contained herein or reinstated pursuant to the provisions hereof or under the
Lease with respect to the BayBio Space. This release is intended as a full
settlement and compromise of each, every, and all claims and liabilities of
every kind and nature. Both parties expressly waive any and all rights which
they may have under § 1542 of the Civil Code of the State of California (or such
similar statutes), which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Landlord and Tenant understand and agree that by execution of this Agreement,
the other party and its partners, officers, directors, agents, trustees,
beneficiaries, and employees do not admit any liability of any nature
whatsoever. This Agreement is made entirely as a compromise and for the purpose
of terminating the Term of the Lease with respect to a portion of the Premises
and settling and extinguishing the respective claims, acts, damages, demands,
rights of action, or causes of action of Landlord and Tenant with respect to the
Released Space under the Lease.

6 WARRANTIES AND REPRESENTATIONS. Each party represents to the other that it has
full power and authority to execute this Agreement. Each party represents to the
other that, except as recited herein, it has not made any assignment, sublease,
transfer, conveyance, or other disposition of the Lease or any interest in the
Lease or the Released Space and that it has no knowledge of any existing or
threatened claim, demand, obligation, liability, action, or cause of action
arising from or in any manner connected with the Lease or the Released Space by
any other party. Tenant represents that Tenant has not at any time done or
suffered, and will not do or suffer, any act or thing whereby the Released Space
or any part thereof are or may be in any way charged, affected, or covered by
any lien or claim and shall indemnify, defend, protect, and hold Landlord
harmless from all liabilities, claims, expenses, damages, or costs arising from
the same, including (without limitation) attorneys’ fees and costs.

 

Oyster Point Marina Plaza Lease Termination Agreement

Kashiwa Fudosan America, Inc. :: Transcept Pharmaceuticals, Inc.

 

   page 3 of 5    [Suite 200, 25,288 rsf]



--------------------------------------------------------------------------------

7 HOLDING OVER. Tenant shall comply with § 26.1 of the Lease in the event that
Tenant (or any subtenants or other occupants of the Released Space) retains
possession of the Released Space or any part thereof after the Effective Date
(adjusted to apply to the Rent applicable to the Released Space). The foregoing
provisions shall not serve to extend the Term, although Tenant shall be bound to
comply with all provisions of the Lease until Tenant vacates the Released Space.

8 NOTICES. Any notice given by any party to another party hereto shall be by
certified or registered mail, return receipt requested, postage prepaid, to such
other party at the address given below or such other address as such other party
may from time to time designate in writing to the other parties in accordance
with these provisions. The addresses set forth below shall supersede any
addresses for notices set forth in the Lease or in the Amendment. Any such
notice shall be deemed given when placed in the United States mails with
sufficient postage prepaid.

 

Landlord:    KASHIWA FUDOSAN AMERICA, INC.    c/o Cushman & Wakefield of
California, Inc., Agent    Attn: Oyster Point Asset Manager    400 Oyster Point
Boulevard, Suite 117    South San Francisco, CA 94080 Tenant:    TRANSCEPT
PHARMACEUTICALS, INC.    Attn: Dennie W. Dyer, Vice President Operations    1003
West Cutting Boulevard, Suite 110    Point Richmond, CA 94804

9 DEFINED TERMS. Terms used herein that are defined in the Lease or the
Amendment shall have the meanings therein defined, unless a different definition
is set forth in this Agreement. In the event of any conflict between the
provisions of the Lease, the Amendment and/or this Agreement, the terms of this
Agreement shall prevail.

10 SURVIVAL. Warranties, representations, agreements, and obligations contained
in this Agreement shall survive the execution and delivery of this Agreement and
shall survive any and all performances in accordance with this Agreement.

11 COUNTERPARTS. This Agreement may be executed in any number of counterparts,
which each severally and all together shall constitute one and the same
Agreement.

12 ATTORNEYS’ FEES. If any party obtains a judgment against any other party or
parties by reason of breach of this Agreement, reasonable attorneys’ fees and
costs as fixed by the court shall be included in such judgment against the
losing party or parties.

13 SUCCESSORS. This Agreement and the terms and provisions hereof shall inure to
the benefit of and be binding upon the heirs, successors, and assigns of the
parties.

14 GOVERNING LAW. This Agreement shall be construed and enforced in accordance
with the laws of the State of California.

15 LANDLORD’S REPRESENTATIVE. Tenant acknowledges and agrees that, in executing
this Lease, TAK Development, Inc., a California corporation, is acting solely in
its capacity as Landlord’s authorized attorney-in-fact. TAK Development, Inc. is
not acquiring or assuming any legal liability or obligation to any other party
executing this Lease, and any claim or demand of any such other party arising
under or with respect to this Lease shall be made and enforced solely against
Landlord.

 

Oyster Point Marina Plaza Lease Termination Agreement

Kashiwa Fudosan America, Inc. :: Transcept Pharmaceuticals, Inc.

 

   page 4 of 5    [Suite 200, 25,288 rsf]



--------------------------------------------------------------------------------

16 WHOLE AGREEMENT. The mutual obligations of the parties as provided herein are
the sole consideration for this Agreement, and no representations, promises, or
inducements have been made by the parties other than as appear in this
Agreement. This Agreement may not be amended except in writing signed by all the
parties.

In witness whereof, the parties have executed this Agreement as of the date
first above written.

 

Landlord:     Tenant: KASHIWA FUDOSAN AMERICA, INC., a California corporation  
  TRANSCEPT PHARMACEUTICALS, INC., a Delaware corporation fka Novacea, Inc.  
By:   TAK Development, Inc., a California corporation       By:  

/s/ Thomas P. Soloway

  Its:   Attorney-in-Fact        

Thomas P. Soloway

          name typed]

    By:  

/s/ Toru Iwai

      Its:   EVP, COO      

Toru Iwai, Vice President

6/27/2012

       

 

Oyster Point Marina Plaza Lease Termination Agreement

Kashiwa Fudosan America, Inc. :: Transcept Pharmaceuticals, Inc.

 

   page 5 of 5    [Suite 200, 25,288 rsf]



--------------------------------------------------------------------------------

[Exhibit A]

[PROPERTY TO BE REMOVED FROM THE RELEASED SPACE]

All personal property belonging to the subtenant currently occupying the
Released Space.



--------------------------------------------------------------------------------

Exhibit B

[PROPERTY TO BE LEFT IN THE RELEASED SPACE]

 

Exhibit B to Partial Termination with Transcept

  

     

Transcept Furniture List

        

Suite 200, 400 Oyster Point Blvd.

        

Prepared: June 19, 2012

              Total            

General Office Area

        

Cubicles in Open Area

     17         

Desks in Private Offices

     30         

Chairs (rolling)

     78         

Chairs (guest)

     79         

Small Conference Tables

     10         

White Boards

     36         

High File Cabinet (metal)

     10         

Low File Cabinets (metal)

     34         

Tall Cabinets (wood)

     4         

Book Shelves

     19         

Small Refrigerators

     3         

Reception Area

        

Built-in Reception Desk

     1         

Sofa

     1         

Coffee Table

     1         

Cabinet

     1         

Small End Table

     1         

Kitchen

        

Refrigerator

     1         

Metal racks

     4         

Small Tables

     7         

Chairs

     23         

Innowave Water Chiller

     1         



--------------------------------------------------------------------------------

Storage Rooms

        

Shelves

     13         

Desks

     2         

Racks

     8         

Storage Cabinets

     4         

Main Conference Rooms

        

Large Conference Table

     1         

Leather Chairs

     15         

Sharp Flat Screen Monitor

     1         

Epson Projector

     1         

Glass White Board

     1         

Small Conference Rooms

        

Conference Room Tables

     3         

Epson Projectors

     2         

(Chairs and white boards included in total count)

        

Small Conference Rooms

        

Rolling Server Cabinet

     1         

Server Racks

     2         

Patch Panel

     1         

White Board

     1         

Metal Cabinet

     1         

Sanofi Shall Remove

        

Kitchen and Miscellaneous Equipment

        

Microwave

        1       Belongs to Sanofi

Toaster over

        1       Belongs to Sanofi

Toaster

        1       Belongs to Sanofi

Coffee Makers

        2       Belongs to Sanofi

Printers

        7       Belongs to Sanofi

Cannon Copier

        1       Belongs to Sanofi

Open Area Furniture

        

Tables

        3       Belongs to Sanofi

Sofas

        2       Belongs to Sanofi

Glass tables

        2       Belongs to Sanofi



--------------------------------------------------------------------------------

Exhibit C

 

LOGO [g375841exh10_1.jpg]